MEMORANDUM OPINION
No. 04-03-00834-CV
SAN ANTONIO BEAUTY COLLEGE, INC.
Appellant
v.
Nancy Marie CAMARILLO,
Appellee
From the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CI-08498
Honorable David Berchelmann, Jr., Judge Presiding (1)
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	December 17, 2003
APPEAL DISMISSED
	Appellant, San Antonio Beauty College, Inc., filed a notice of appeal from a default judgment
signed on July 15, 2003.  On November 5, 2003, San Antonio Beauty College, Inc. filed a motion
to dismiss the appeal.  The motion contains a certificate of service to appellee, Nancy Marie
Camarillo, who has not opposed the motion.  Therefore, we grant the motion and dismiss the appeal.
See Tex. R. App. P. 42.1(a)(1).  Costs of the appeal are taxed against San Antonio Beauty College,
Inc.  
							PER CURIAM
1.  The Honorable David Berchelmann, Jr. is the presiding judge of the 37th Judicial District Court, Bexar
County, Texas.  He presided over the default judgment hearing.